DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election without traverse of the restriction mailed on 08/18/2022 in the reply filed on 10/06/2022 is acknowledged.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 22-24 and 27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Margolin (US 2015/0348393 A1).
With respect to claim 22 Margolin discloses a flame sense circuit, the flame sense circuit comprising:
flame signal accessor circuitry [reference characters 5801-5806 and Figs. 59 and 61-65] to access a flame sense signal from a flame sensor;
comparator circuitry [reference character 5807 and Fig. 59 and 66] to compare the flame sense signal to a threshold to generate an indication of the presence of the flame; and
indicator circuitry [reference character 5807 in Fig. 59 and 66] to output the indication of the presence of the flame.
With respect to claim 23 Margolin discloses that the comparator is implemented using a microcontroller [see paragraph 0180].
With respect to claim 24 Margolin discloses a filter [reference character 5805] to apply filtering to the flame sense signal accessed from the flame sensor to create a filtered flame sense signal, wherein the comparator circuitry is to compare the filtered flame sense signal to the threshold to generate the indication of the presence of the flame.
With respect to claim 27 Margolin discloses including the flame sensor wherein the flame sensor is implemented using a conductive rod [see reference character 3 “flame rod”].

Claim(s) 22-27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Margolin (US 2015/0348393 A1).
With respect to claim 22 Margolin discloses a flame sense circuit, the flame sense circuit comprising:
flame signal accessor circuitry [reference characters 4602-4604 and Figs. 46-47 and 49] to access a flame sense signal from a flame sensor;
comparator circuitry [reference character 4605 and Fig. 46 and 50] to compare the flame sense signal to a threshold to generate an indication of the presence of the flame1; and
indicator circuitry [reference character 5001 and Fig. 46] to output the indication of the presence of the flame.
With respect to claim 23 Margolin discloses that the comparator is implemented using a microcontroller [see paragraph 0180].
With respect to claim 24 Margolin discloses a filter [reference character 4604] to apply filtering to the flame sense signal accessed from the flame sensor to create a filtered flame sense signal, wherein the comparator circuitry is to compare the filtered flame sense signal to the threshold to generate the indication of the presence of the flame.
With respect to claim 25 and 26 Margolin discloses that the filter is implemented using a high pass filter and that the filter is implemented using a low pass filter (note that Margolin discloses a bandpass filter, which a person having ordinary skill in the art would recognize can be constructed from a combination of a high pass filter and a low pass filter) additionally, Margolin explicitly discloses a high pass filter [paragraph 0173]. With regards to the functional limitation requiring “to remove high frequency noise associated with wind affecting the ability to sense the presence of the flame”, the low pass component of the bandpass filter would be capable of removing high frequency noise and is therefore capable of meeting the limitations of the claims.
With respect to claim 27 Margolin discloses including the flame sensor wherein the flame sensor is implemented using a conductive rod [see reference character 3 “flame rod”].

Claim(s) 29-30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Margolin (US 2015/0348393 A1).
With respect to claim 29 Margolin discloses at least one non-transitory computer readable medium comprising instructions [note that paragraph 180 discloses a microcontroller with software]2 that, when executed, cause at least one processor to at least:
access a flame sense signal from a flame sensor [reference characters 5801-5806 and Figs. 59 and 61-65];
compare the flame sense signal to a threshold to generate an indication of the presence of the flame [reference character 5807 and Fig. 59 and 66]; and
output the indication of the presence of the flame [reference character 5807 in Fig. 59 and 66].
With respect to claim 30 Margolin discloses that the instructions, when executed, cause the at least one processor to filter the flame sense signal to create a filtered flame sense signal, wherein the comparison of the flame sense signal to the threshold is based on the filtered flame sense signal [see Fig. 5805 and paragraph 180].

Claim(s) 39-40 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Margolin (US 2015/0348393 A1).
With respect to claim 39 Margolin discloses an apparatus for use in a gas grill, the apparatus comprising:
memory;
instructions [see paragraph 180]; and
processor circuitry [see microcontroller in paragraph 180] 3 to execute the instructions to cause the processor circuitry to at least:
access a flame sense signal from a flame sensor [reference characters 5801-5806 and Figs. 59 and 61-65];
compare the flame sense signal to a threshold to generate an indication of the presence of the flame [reference character 5807 and Fig. 59 and 66]; and
output the indication of the presence of the flame [reference character 5807 and Fig. 59 and 66].
With respect to claim 40 Margolin discloses the processor circuitry is to filter [see Fig. 5805 and paragraph 180] the flame sense signal to create a filtered flame sense signal, wherein the comparison of the flame sense signal to the threshold is based on the filtered flame sense signal

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 31 and 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Margolin (US 2015/0348393 A1) in view of Cook (US 2006/0172238 A1).
With respect to claims 31 and 41 Margolin does not disclose disabling an ignitor circuit while the flame sense signal is accessed.
Cook discloses a flame sensing and control circuit that disables the fuel source valve and the igniter when the circuit detects an abnormal condition [paragraphs 0036 and 0039].
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the flame sensing circuit taught by Margolin by including a provision to disable the fuel source valve and the igniter, as taught by Cook, in order to prevent accidental ignition of unburnt fuel in the case of abnormal burner operation.

Claim(s) 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Margolin (US 2015/0348393 A1) in view of Cooper (US 3,841,828).
With respect to claim 28 Margolin does not disclose communicator circuitry to output the indication of the presence of the flame to a central controller.
Cooper discloses a control panel [reference character 58] which is capable of receiving notification of flame failure [column 5 lines 4-8]. Note that indication of flame failure on a central controller would require circuitry.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system taught by Margolin by including circuitry to output the indication of the presence of the flame to a central controller, as taught by Cooper in order to allow all of the burner or appliance parameters to be controlled from a central location.

 Allowable Subject Matter

Claim 32 and 42 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIVEK K SHIRSAT whose telephone number is (571)272-3722. The examiner can normally be reached M-F 9:00AM-5:20AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven B McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIVEK K SHIRSAT/              Primary Examiner, Art Unit 3762                                                                                                                                                                                          


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Paragraph 0142 states that the output of the phase lock circuit is low when the flame is present.
        2 Note that paragraph 180 of Margolin discloses that the functions of the flame sense circuitry in Fig. 59 can be implemented by a microcontroller and software.
        3 Note that paragraph 180 of Margolin discloses that the functions of the flame sense circuitry in Fig. 59 can be implemented by a microcontroller and software.